Citation Nr: 9912814	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.  
The veteran died on April [redacted], 1995.

In a July 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant, the veteran's widow, appealed.  In September 1995, 
a statement of the case was issued to the appellant, and a 
substantive appeal was filed in October 1995.  

On substantive appeal, the appellant presented arguments 
alleging that treatment rendered and medication prescribed by 
the VA also caused his death.  In February 1996, the RO 
denied entitlement to service connection for the cause of 
death under the provisions of 1151, entitlement to Dependency 
and Indemnity Compensation (DIC), and entitlement to service 
connection for the cause of the veteran's death.  A 
supplemental statement of the case addressing the foregoing 
issues was issued shortly thereafter.  In March 1996, the 
appellant submitted a substantive appeal disagreeing with the 
denials of entitlement to service connection for the cause of 
the veteran's death, on a direct or secondary basis and under 
the provisions of Section 1151.  She also disagreed with the 
denial of entitlement to DIC benefits.

In view of the foregoing procedural development, the Board of 
Veterans' Appeals (Board) finds that the issues of 
entitlement to service connection for the cause of the 
veteran's death, on a direct and secondary basis and under 
the provisions of Section 1151, have been properly developed 
for appellate review along with the issue of entitlement to 
DIC benefits.  38 U.S.C.A. §§ 7105 (West 1991); 
38 C.F.R. §§ 20.200-20.202 (1998)


FINDINGS OF FACT

1.  The veteran's death was caused by fulminant hepatic 
failure due to fulminant renal failure, due to hypotension 
and probable autoimmune cirrhosis.  Other significant 
conditions contributing to death but not related to causes 
given were hypertension and diabetes.

2.  At the time of the veteran's death, service connection 
was in effect for the disability of brachial plexus 
neuropathy of the left arm.  

3.  There is no medical evidence of a nexus between any 
disability which caused the veteran's death and service.

4.  The evidence of record does not demonstrate that the 
veteran's service-connected disability caused or 
substantially or materially contributed to cause his death.

5.  The evidence of record does not relate the cause of the 
veteran's death to any hospitalization, or medical or 
surgical treatment rendered at a VA facility. 

6.  At the time of the veteran's death, the brachial plexus, 
neuropathy, of the left arm disability was not rated as 100 
percent disabling and the veteran was not continuously rated 
as totally disabled for a period of 10 years or more 
immediately preceding death or continuously rated as totally 
disabled by a schedular or unemployability rating from the 
date of the discharge or release from active duty for 5 years 
or more.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) 
(1998).

2.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159(a) (1998).

3.  The claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that the veteran received treatment for 
gastrointestinal problems during service and that 
gastrointestinal bleeding caused his death.  She also asserts 
that the veteran's liver and kidney failure along with 
hypotension were caused by the VA's long history of 
prescribing medication.  

Factual Background

The service medical records show normal findings associated 
with the veteran's genitourinary system.  No diagnoses of 
liver and kidney disease, hypotension, hypertension, and 
diabetes mellitus were made.

VA hospital and outpatient treatment reports dated from May 
1973 to December 1994 show in March 1993 the veteran received 
treatment for diabetes mellitus, type II and that an 
impression of elevated liver enzymes likely due to fatty 
liver, however, rule out other etiology was made.  In April 
1993, a history of upper gastrointestinal bleeding secondary 
to esophageal varices secondary to portal hypertension of 
unknown etiology was noted and the assessment was 
hypertension of portal hypertension with upper 
gastrointestinal bleeding secondary to varices.  The records 
also show diagnoses of decompensated liver disease with 
ascites in December 1993; chronic liver disease of unknown 
etiology in March 1994; and advanced liver disease of unclear 
etiology but would get diagnosis by liver biopsy in August 
1994.  

The VA hospital and outpatient treatment reports also show 
that the veteran was hospitalized on two separate occasions.  
In December 1994, a paracentesis with multiple blood 
transfusions with packed red blood cells as well as fresh 
frozen plasma, esophagogastroduodenoscopy, and shunt 
replacement were performed.  At that time, the discharge 
diagnoses were upper gastrointestinal bleeding; history of 
hypertension; history of alcoholic liver disease with 
cirrhosis; history of portal hypertension; history of 
diabetes; spontaneous bacterial peritonitis; and bacteremia.  
Hospital reports dated from December 1994 to January 1995 
record a history of cirrhosis, ascites, gastric and 
esophageal varices along with the veteran's complaints of 
gastrointestinal bleeding, status post sclerotherapy, and 
status post transjugular intrahepatic portosystemic shunt 
(stent) (TIPS).  The reports also show while admitted, the 
veteran underwent a endoscopic ultrasound to rule out gastric 
varices versus other disorders, and at that time, the 
impression was gastric varices and ascites.  The discharge 
diagnoses, however, were cirrhosis with ascites and gastric 
and esophageal varices; upper gastrointestinal bleeding; 
alcohol abuse; Type II diabetic; and hypertension.

An April 1995 VA hospital medical record report shows that 
the veteran was presented with a history of a cirrhotic liver 
secondary to unknown causes.  The cirrhosis was cryptogenic 
and thought to be autoimmune related.  Alcohol abuse was 
denied.  The report also shows the veteran's history, in that 
the veteran was initially presented with difficulties in 
December 1995 as at that time, he had a melena and upper 
gastrointestinal bleeding, as well as esophageal varices and 
a failed sclerotherapy in December 1994.  A transjugular 
intrahepatic portosystemic shunt (stent) had also been 
performed.  The report then shows that the veteran was 
admitted for a second episode of upper gastrointestinal 
bleeding on April 21, 1995 and because of those symptoms, he 
underwent an emergency exploratory laparotomy, to attempt a 
portacaval shunt procedure, if possible.  The portacaval 
shunt procedure, however, was deemed impossible, given the 
patient's anatomy.  The superior mesenteric and portal veins 
were completely clotted.  As such, the veteran was returned 
to the Surgical Intensive Care Unit.  The veteran was 
intubated and a Sengstaken-Blakemore tube was placed into the 
esophagus that evening; the prognosis was grim.  Thereafter, 
however, the veteran, surprisingly, seemed to improve.  He 
was extubated and the Sengstaken-Blakemore tube was removed 
on April 22.  While in the Surgical Intensive Care Unit, the 
veteran remained stable and was evaluated for a potential 
liver transplantation.  On April [redacted], the veteran became 
bradycardiac with a heart rate of approximately 40 and blood 
pressure of 60/30.  In response, the veteran's fluids were 
opened wide and Atropine and Epinephrine were administered.  
Nevertheless, his heart monitor showed that he was in 
ventricular fibrillation and a code blue was initiated.  The 
report then shows that the veteran was defibrillated twice 
and the appropriate medication was given.  In spite of 
aggressive management, a flat line occurred on the heart 
monitor; the veteran did not recover.  

The Certificate of Death shows that the veteran died on April 
[redacted], 1995 as a result of fulminant hepatic failure due to 
fulminant renal failure, due to hypotension and probable 
autoimmune cirrhosis.  Other significant conditions 
contributing to death 

but not related to causes given were hypertension and 
diabetes.  An autopsy was not performed.  


Discussion and Analysis

Pertinent VA law and regulation provide that service 
connection may be established for a disability resulting from 
personal injury incurred or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West 1991).  The regulations also state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for certain chronic diseases, including hypertension, 
cirrhosis of the liver, diabetes mellitus, and nephritis, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

As with any claim for service-connected benefits, a claimant 
has the initial burden of establishing that the claim is well 
grounded.  See 38 U.S.C. § 5107(a) ("[A] person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded"); Darby v. Brown, 10 Vet. App. 243, 
245 (1997); Johnson v. Brown, 8 Vet. App. 423 (1995); Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997).  A well-grounded 
claim is defined as "a plausible claim, one which is 
meritorious on its own or capable of substantiation . . . 

[that] need not be conclusive but only possible."  Murphy v. 
Derwinski, 1 Vet. App. 542, 545 (1996).  

A well-grounded service-connection claim generally requires 
(i) medical evidence (diagnosis) of a current disability; 
(ii) medical or, in some circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (iii) medical evidence of a nexus between the in-service 
injury and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting the 
definition of a well-grounded claim set forth in Caluza).  
Where the determinative issue involves etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is the threshold requirement for 
the claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Evidence submitted to well ground a claim is 
generally presumed credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Service connection for cause of veteran's death

The appellant asserts that she is entitled to service 
connection for the cause of the veteran's death because 
during service the veteran received treatment for 
gastrointestinal bleeding and that disorder caused his death.

Pertinent law provides to establish entitlement to service 
connection for the cause of the veteran's death, such death 
must result from a disability incurred in or aggravated by 
active service in the line of duty, see 38 U.S.C.A. 
§§ 101(16), 1110; Pearlman v. West, 11 Vet. App. 443, 445 
(1998), or the evidence must show that the disability that 
was incurred in or aggravated by service caused or 
contributed substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that the service 
disability casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Upon reviewing the evidence of record in this case, the Board 
finds that the appellant's claim is not well grounded.  The 
competent evidence of record fails to show that the cause of 
the veteran's death, fulminant hepatic failure, fulminant 
renal failure, hypotension, probable autoimmune cirrhosis, 
hypertension, and diabetes mellitus, were incurred in 
service, aggravated by service, or manifest to a compensable 
degree within a year after service.  

At the outset, it is noted, for service connection for the 
cause of a veteran's death, the first requirement of Caluza, 
evidence of a current disability, will always have been met 
as the current disability is the condition that caused death.  
The last two requirements of Caluza, however, must be 
supported by evidence.  Carbino, 10 Vet. App. at 509; Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997).  In this case, the 
second and third requirements of Caluza are not met.  There 
is no competent medical evidence of record showing that the 
cause of the veteran's death, fulminant hepatic and renal 
failure, hypotension, probable autoimmune cirrhosis, 
hypertension, and diabetes, were incurred in or aggravated by 
service.  As noted above, service medical record are silent 
with regard to any of the aforementioned disabilities and the 
post-service evidence does not relate any of the disorders to 
service.  In addition to the foregoing, even when assuming 
that the veteran experienced gastrointestinal problems during 
service, there is no medical evidence of record establishing 
a nexus between any in-service episode and the cause of the 
veteran's demise.  Again, the service medical records are 
negative and the post-service clinical data does not 
etiologically relate the cause of the veteran's death to 
service or any alleged occurrences from service.  In fact, 
the record shows that the veteran's diabetes mellitus, 
hypertension, hypotension, and liver disease were not 
diagnosed until approximately 1990, many years after the 
veteran's 1970 service, and moreover, with regard to the 
cirrhosis of the liver, the medical reports show that the 
etiology was unknown.  

Considering the foregoing, the Board finds that the 
appellant's claim is not well grounded because she has 
neither submitted medical evidence showing that the veteran 
incurred any liver and kidney disease, hypotension, 
autoimmune cirrhosis, diabetes or hypotension while in 
service or during the applicable presumptive period post-
service, nor submitted medical evidence creating a nexus 
between any in-service episode or disease and the conditions 
which contributed to the veteran's death.  Bloom v. West, 
12 Vet. App. 185 (1999).  Because the record is devoid of any 
medical evidence of in-service incurrence or aggravation of 
the cause of the veteran's death, devoid of any evidence 
demonstrating that the cause of the veteran's death 
manifested to a compensable degree within the requisite time 
period after service, and devoid of any medical evidence of a 
nexus between service and the cause of the veteran's demise, 
the appellant's claim is not well grounded.  See Caluza, 
supra.

In addition, the evidence of record fails to demonstrate that 
the veteran's service-connected disability caused or 
contributed substantially or materially to the cause of his 
demise.  At the time of the veteran's death, service 
connection was in effect for brachial plexus, neuropathy of 
the left shoulder.  Nevertheless, there is no competent 
medical evidence of record that tends to suggest that the 
aforementioned service-connected disability caused or 
contributed substantially or materially to the cause of the 
veteran's death.  The certificate of death does not mention 
the service-connected disability and no competent evidence 
has been presented to show that the service-connected 
disability is in any way related, etiologically or otherwise, 
to the fulminant hepatic failure, fulminant renal failure, 
hypotension, probable autoimmune cirrhosis, diabetes 
mellitus, and hypertension, which were direct and indirect 
causes of the veteran's death.  The evidence of record, 
therefore, fails to show that the veteran's service-connected 
disability caused or substantially or materially contributed 
to cause his death.  As such, in this regard, the appellant's 
claim remains not well grounded.

The appellant's arguments presented on appeal are 
acknowledged.  Nevertheless, the Board notes even though it 
is well established that the evidence in support of a claim 
must be presumed true for the purposes of establishing a 
well-grounded claim, where the evidentiary assertion is 
beyond the competence of the person making the assertion, the 
statements are insufficient to well ground the claim.  See 
King, 5 Vet. App. at 21.  A lay person is competent to 
describe symptoms, but is not competent to offer evidence 
which requires medical knowledge, such as a diagnosis or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the appellant, as a lay 
person, is not competent to render an opinion regarding the 
etiology of the cause of the veteran's death, the claim is 
not well grounded.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) (where determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence 
required to fulfill well-grounded claim requirement of 
38 U.S.C. § 5107(a)).  See also Grottveit, and Espiritu, all 
supra.  

Compensation benefits pursuant to 38 U.S.C.A. § 1151

The appellant also asserts that the veteran's death was 
caused by treatment rendered by VA.  Where any veteran shall 
have suffered an injury, or aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991).

The Board initially notes that legislation enacted on October 
1, 1997 was amended to include the concept of the negligence 
of VA personnel.  However, prior October 1, 1997, pertinent 
law and regulation provided that no "fault" element was 
required in order to receive compensation benefits under 
Section 1151.  Because VA General Counsel Opinion, VAOPGCPREC 
40-97 (December 31, 1997) holds that all claims for benefits 
under 38 U.S.C.A. § 1151, filed before October 1, 1997, must 
be adjudicated under the provisions of Section 1151 as they 
existed prior to that date, the appellant's claim, which was 
filed before October 1, 1997, must be adjudicated under the 
law and statutory provisions in effect prior to October 1, 
1997.  

Prior to 1997, Section (c) of 3.358 provided that in 
determining whether such additional disability resulted from 
a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2) the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; and (3) 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  

"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(1)(2)(3).

The regulation also provided that in determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
Specifically, as applied to medical or surgical treatment, 
the physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve.  Compensation is not 
payable under 38 U.S.C.A. 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.

When determining well groundedness in Section 1151 claims, it 
is noted that entitlement to compensation benefits is 
warranted where disability is causally related to VA 
hospitalization or medical or surgical treatment, and where 
disability is not merely coincidental with the VA 
hospitalization or medical or surgical treatment, the 
continuance or natural progress of diseases or injuries for 
which VA hospitalization or medical or surgical treatment was 
authorized, or the certain or near certain result of the VA 
hospitalization or medical or surgical treatment.  Where 
additional disability is causally connected with VA 
treatment, without willful misconduct and beyond the 
aforementioned exceptions, the additional disability will be 
compensated as if service connected.   

After reviewing the evidence presented in this case, the 
Board finds that the appellant's claim is not well grounded.  
There is no competent evidence of record demonstrating that 
the cause of the veteran's death resulted from any 
hospitalization, or medical or surgical treatment rendered at 
a VA facility.  None of the medical report of record tends to 
suggest that the veteran's death resulted from any 
hospitalization or medical treatment provided at any VA 
facility.  As such, the appellant's claim in this regard is 
not well grounded.  An etiological nexus between the cause of 
the veteran's death and any hospitalization, or medical or 
surgical treatment rendered by VA has not been established.  
See Caluza.  Additionally, as noted above, the appellant's 
statements, without supporting medical documentation, are 
insufficient to well ground the claim.   Espiritu, supra.  
The appellant's claim is denied. 

Dependency and Indemnity Compensation

The appellant also seeks entitlement to DIC benefits.  DIC is 
paid to the surviving spouse, children, or parents of a 
qualifying veteran who dies from a service-connected 
disability.  See 38 U.S.C.A § 1310; 38 C.F.R. § 3.5 (1998).  
As reasoned above, there is no basis, - -direct, presumptive, 
secondary, or under the provisions of Section 1151- -, for 
granting the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

Nevertheless, benefits at DIC rates in certain cases when 
death is not service connected may still be established.  
Section 1318 states the Secretary shall pay benefits under 
this chapter to the surviving spouse of a deceased veteran 
described in subsection (b) of this section in the same 
manner as if the veteran's death were service connected if 
the veteran's death was not caused by his own willful 
misconduct, and the veteran was in receipt of or entitled to 
receive compensation at the time of death for a service-
connected disability that either (1) was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; or (2) if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22(a) (1998).

In spite of the foregoing, however, as with any other claim 
for service-connected benefits, a claimant seeking DIC has 
the initial burden of establishing that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Darby v. Brown, 
10 Vet. App. 243, 245 (1997); Johnson v. Brown, 8 Vet. App. 
423 (1995).

In this regard, the record shows that entitlement to DIC 
benefits is not warranted.  The requisite criteria for 
entitlement to DIC benefits have not been met.  The record 
shows by a January 1971 rating action, the RO granted 
entitlement to service connection for brachial plexus, 
neuropathy of the left shoulder and evaluated the disability 
as 30 percent disabling.  That 30 percent rating remained in 
effect until the date of the veteran's demise.  Therefore, 
the appellant is not be eligible for DIC benefits pursuant to 
Section 1318(b)(1) or (b)(2).  Prior to the veteran's demise, 
he was never rated as 100 percent disabled due to his 
service-connected disability, including either 10 years 
continuously prior to his demise and for a period of 5 years 
or more subsequent to his separation from service.  Id.  
Thus, the requisite criteria proscribed in 38 U.S.C.A § 
1318(b) and 38 C.F.R. § 3.22(a) are not met.  Id.   In a case 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Because the appellant's claim fails as a 
matter of law, it must be denied.  Id.

Additional considerations

A December 1994 Medical Record Report from the VAMC at Long 
Beach, California shows that after undergoing surgery at that 
facility the veteran was transferred to Harbor UCLA Medical 
Center for a shunt replacement.  The April 1995 Medical 
Record Report from the VAMC at Long Beach confirms the 
aforementioned assertion.  If accomplished, those reports are 
not of record.  Nevertheless, despite the foregoing, the 
Board finds that additional development is not warranted.  

In Robinette, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter referred to as the 
Court) held that while the claim was not well grounded, the 
Secretary had imposed upon himself a further duty to advise 
the appellant of what additional evidence was necessary to 
complete the application for the benefit sought under 
38 U.S.C.A. § 5103(a) (West 1991).  In Robinette, the Court 
found that this duty had not been discharged.  However, here, 
review of the record shows throughout the pendency of the 
appeal, the appellant was apprised of the evidence required 
to substantiate her claim.  In addition, by a September 1997 
letter, the appellant was asked to provide additional 
information pertaining to any treatment rendered to the 
veteran prior to his death.  She did not respond.  

In view of the foregoing, the Board finds that the duty 
imposed under Section 5103 has been met and no additional 
development is warranted.  Robinette and Epps, all supra.  In 
this case, the appellant's claims are not well grounded and 
there is no indication of record that shows that the above-
noted medical reports would causally link the cause of the 
veteran's death to service or to any VA treatment rendered 
since service.  As such, additional development in this 
regard is not warranted.  See generally, Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  The appellant has failed to 
submit a well-grounded claim and the VA has no duty to 
assist.  See Epps, supra.  The appeal is denied.


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal  is denied.

The appellant not having submitted a well-grounded claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death, the 
appeal is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

